DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2021 has been entered.
 
Response to Amendment
The Amendment filed on 6/28/2021 has been entered.  Claims 8, 10-11, and 14 were previously cancelled.  Therefore, claims 1-7, 9, 12-13, and 15-20 are pending in the current application.

Response to Arguments
Applicant’s arguments, see pages 6-12, filed 6/28/2021, with respect to claim 16 rejected under 35 U.S.C. 112 have been fully considered and are persuasive.  The 35 U.S.C. 112 rejection of claim 16 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Specification:
The title has been amended to state the following:  "STRETCHABLE ELECTROOPTICAL AND MECHANOOPTICAL DEVICES COMPRISING A LIQUID CRYSTAL CELL DISPOSED BETWEEN FIRST AND SECOND IONIC CONDUCTING GEL LAYERS"

End of examiner’s amendment.

Allowable Subject Matter
Claims 1-7, 9, 12-13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art does not disclose the stretchable electrooptical device of claim 1, in particular, a liquid crystal cell comprising a liquid crystal disposed between a first ionic conducting gel layer and a second ionic conducting gel layer, wherein the liquid crystal defines 
The prior art does not disclose the method of switching a stretchable electrooptical device of claim 13, in particular, providing a stretchable electrooptical device, wherein the stretchable electrooptical device comprises: a liquid crystal cell comprising a liquid crystal disposed between a first ionic conducting gel layer and a second ionic conducting gel layer, wherein the liquid crystal defines an active region of the device, said active region capable of being switched from opaque to transparent; and a first electronic conductor in electrical contact with the first ionic conducting gel layer and a second electronic conductor in electrical contact with the second ionic conducting gel layer, said first and second electronic conductors connectable to an external voltage source; and applying a threshold voltage to the stretchable electrooptical device, wherein the threshold voltage is sufficient to switch the active region from opaque to transparent, such that the stretchable electrooptical device is transparent from the first ionic conducting gel layer to the second ionic conducting gel layer.”  The closest prior art Yang et al. (“Electroluminescence of Giant Stretchability”) discloses a method of switching a stretchable electrooptical device (Figs. 1 and 3; page 4480, para [0004]; page 4481, para [0002]), comprising: providing a stretchable electrooptical device (Yang: Fig. 1), wherein the stretchable electrooptical device comprises: a phosphor cell (combination of: lower and upper dielectric and phosphor, Fig. 1; page 4480, para [0004]) disposed between a first ionic 
The prior art does not disclose the method of switching a stretchable electrooptical device of claim 20, in particular, providing a stretchable electrooptical device, wherein the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Evans (U.S. 2010/0134723), Zhao et al. (U.S. 2009/0273737), and Fryer et al. (U.S. 2008/0303981) disclose an electroluminescent display comprising a phosphor layer material but fail to disclose all the combination of features as recited in the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/PAUL C LEE/Primary Examiner, Art Unit 2871